IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

EDDIE LATROY HESTER, JR.,                NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
        Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-0019

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 14, 2015.

Amended Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Eddie Latroy Hester, Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

     The amended petition alleging ineffective assistance of appellate counsel is denied

on the merits.

ROBERTS, SWANSON, and BILBREY, JJ., CONCUR.